April 2, 2015


                                                                               FILED IN
Fourteenth Court of Appeals                                             14th COURT OF APPEALS
                                                                            HOUSTON, TEXAS
301 Fannin, Suite 245
Houston, Texas 77002                                                    4/2/2015 11:53:25 AM
                                                                        CHRISTOPHER A. PRINE
                                                                                 Clerk
RE: Court of Appeals Number: 14-15-00067-CV
Trial Court Case Number: 2011-20853B
Style: In the Interest of K.J.W., a Child


Dear Court of Appeals,


Please be advised that as of this date, no payment arrangements or requests for the record
have been made. I spoke to the Appellate, Shaquail Jones-Williams, and she does not
need the record.
No extension of time is needed.


Thank you,

Benjamin Alva, Official Court Reporter
310th Judicial District Court